DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemesh (US 8940991 B2).
Regarding claim 10, Shemesh discloses a musical sound generating method of outputting a sound producing instruction according to a percussion position on a percussion surface (12) attached to a housing (10, or combination of 10 and 11, Fig. 3A) of an electronic percussion instrument (Abstract; Figs. 1-4), the musical sound generating method comprising: a position calculating process of calculating the percussion position on the percussion surface (col. 18, lines 35-47) according to an output value of a pressure 5sensor (e.g., the combination of 8c and VCC4) configured to detect pressing (e.g., touching, depressing, or striking) against the percussion surface, an output value of a head vibration sensor (e.g., the combination of 8p and VCC2, Fig. 3A) configured to detect vibrations of the percussion surface (col. 12, lines 44-51), and an output value of a rim vibration sensor (e.g., the combination of 8p an d1P, Fig. 3A) configured to detect vibrations of the housing (col. 27, lines 35-60) within a predetermined time from when the percussion surface is percussed (col. 4, line 42 – col. 5, line 27).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh (US 8940991 B2) in view of TAKASAKI (US 20180061387 A1).
Regarding claim 1, Shemesh discloses an electronic percussion instrument (Figs. 1-4) comprising: a housing (10, Fig. 3A); a percussion surface (12) attached to the housing; 5a pressure sensor (note, as commonly known, a piezoelectric sensor uses the piezoelectric effect to measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge; thus, the combination of 8c and VCC4 as shown in Fig. 3A reads on “a pressure sensor”) disposed on a central section of the percussion surface on a side of a back surface and configured to detect pressing (note, an event of touching, depressing and/or striking reads on “pressing”) against the central section (col. 12, line 57 – col. 13, line 17); and a rim vibration sensor (8p) disposed at a position that overlaps a peripheral section of the percussion surface when 10seen in a plan view of the percussion surface and configured to detect vibrations of the housing (Figs. 3A; col. 8, lines 29-61: “Thereby, the peripheral carrier 2 communicates vibrations … from the rim 11, to the plurality of sensors 8p”. That is, Shemesh teaches a composite sensor unit 8p which is employed to detect both the vibrations of the housing and the vibrations of said peripheral section of the percussion surface 12T). 
Shemesh is silent on: a separate head vibration sensor disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section only, while said head vibration sensor overlaps said rim vibration sensor when 10seen in a plan view of the percussion surface.
TAKASAKI discloses an electronic percussion instrument comprises: a peripheral head vibration sensor (e.g., 20, 30 or 40 in Figs. 1-3) disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section (para. 0073-0075, 0162-0163).
Since Shemesh teaches the adjustability of the peripheral sensors 8p and the vibration carrier VCC2 (col. 15, lines 49-55), it establishes a prima facie case of obvious modification. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Shemesh to arrive the claimed invention by either replacing the vibration communication chain (VCC2) with the peripheral head vibration sensor taught by TAKASAKI or providing a separate a peripheral head vibration sensor as taught by TAKASAKI. Doing so would make it possible to independently and accurately detect a strike position of the peripheral section with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094). 
The limitation regarding the relative position between the rim vibration sensor and the head vibration sensor is considered merely a design choice, since the instant claim does not specify any particular function or benefit of such improvement. Such a design variation is deemed to involve a minor adjustment or rearrangement of radial and/or circumferential position of either the rim vibration sensor or the head vibration sensor. A skilled person in the art would be able to implement said adjustment or rearrangement without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 6, Shemesh discloses: a control device configured to output a sound producing instruction according to percussion on the -63-File: 101982usf percussion surface (Fig. 20), wherein the control device comprises a position calculating unit configured to calculate a percussion position on the percussion surface according to an output value of the pressure sensor (8c) and an output value of the rim vibration 5sensor (8p) (col. 18, lines 35-47).  
Shemesh is silent on: said position calculating unit configured to calculate a percussion position on the percussion surface according to an output value of the pressure sensor, an output value of the head vibration sensor, and an output value of the rim vibration 5sensor.  
TAKASAKI discloses the musical sound generating apparatus comprises: a center pressure sensor (10, see para. 0198), a peripheral head vibration sensor (e.g., 20, 30 or 40 in Figs. 1-3) configured to detect vibrations of a percussion surface (para. 0073-0075, 0162-0163); and a position calculating unit calculates the percussion position on the percussion surface according to the output value of the center pressure sensor and the output value of the peripheral head vibration sensor (para. 0093-0094).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKASAKI’s teaching of peripheral head vibration sensor into the combination of Shemesh and Pirogov to arrive the claimed invention. Doing so would make it possible to detect accurately a strike position with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094).
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of TAKASAKI further in view of BHAMRA (US 20180025711 A1).
Regarding claim 2, the combination of Shemesh and TAKASAKI renders obvious that: the pressure sensor, the head vibration sensor and the rim vibration sensor are disposed with respect to the percussion surface (see discussion for claim 1 above).  
Shemesh does not mention: wherein two percussion surfaces are provided in one housing, and 15the pressure sensor, the head vibration sensor and the rim vibration sensor are disposed with respect to each of the percussion surfaces.  
BHAMRA discloses an electronic percussion instrument comprising: two percussion surfaces (2, 3 in Fig. 1) are provided in one housing (1), and a plurality of touch and force activated sensors (Fig. 3; para. 0041, 0045).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the BHAMRA electronic percussion instrument by applying the sensor assembly taught by Shemesh/TAKASAKI to each of the percussion surfaces in BHAMRA, as an intended use of the Shemesh/TAKASAKI sensor assembly. Doing so would, among other advantages, provide an electronic percussion instrument through which a distribution of strike sensitivities of a struck surface is substantially uniformized so that a so-called hotspot can be removed, and an instruction for generating a striking sound is not delayed (TAKASAKI, para. 0017). Further, the modification would make it possible to detect accurately a strike position with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094). 
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of TAKASAKI further in view of in view of Pirogov et al. (US 9164605 B1).
Regarding claim 9, Shemesh discloses a control device configured to output a sound producing instruction according to percussion on the percussion surface (Fig. 20); wherein the control device comprises a pressing detection unit configured to determine 10whether the percussion surface is being pressed, and detects existence of pressing against the percussion surface or calculates a pressing value (Fig. 20; col. 12, line 57 – col. 13, line 17) on the basis of an average output value of the pressure sensor (col. 18, lines 30-34).
The combination of Shemesh and TAKASAKI is silent on: said detecting the existence of pressing against the percussion surface or calculating the pressing value is on the basis of a difference between an average output value of the pressure sensor and a reference value when the percussion surface is being pressed.  
Pirogov discloses an apparatus comprising: a pressing detection unit configured to detect pressing against a sensing surface of pressure or force sensitive element on the basis of a difference between the output value of a pressure sensor and a reference value (col. 3, lines 13-19).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pirogov’s teaching of detecting said pressing on the basis of a difference between the output value of a pressure sensor and a reference value into the combination of Shemesh and TAKASAKI to arrive the claimed invention. Doing so would improve signal-to-noise ratio thus the accuracy of the pressing detection so that the force or pressure applied to the sensing surface by subsequent touches can be accurately measured relative to the new baseline measurement, even if the raw force signal does not return to its previous state after the first touch is removed (Pirogov, col. 3, lines 20-34).
8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shemesh in view of Pirogov et al.
Regarding claim 16, Shemesh discloses a control device configured to output a sound producing instruction according to percussion on the percussion surface (Fig. 20); wherein the control device comprises a pressing detection unit configured to determine 10whether the percussion surface is being pressed, and detects existence of pressing against the percussion surface or calculates a pressing value (Fig. 20; col. 12, line 57 – col. 13, line 17) on the basis of an average output value of the pressure sensor (col. 18, lines 30-34).
Shemesh is silent on: said detecting the existence of pressing against the percussion surface or calculating the pressing value is on the basis of a difference between an average output value of the pressure sensor and a reference value when the percussion surface is being pressed.  
Pirogov discloses an apparatus comprising: a pressing detection unit configured to detect pressing against a sensing surface of pressure or force sensitive element on the basis of a difference between the output value of a pressure sensor and a reference value (col. 3, lines 13-19).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pirogov’s teaching of detecting said pressing on the basis of a difference between the output value of a pressure sensor and a reference value into the invention of Shemesh to arrive the claimed invention. Doing so would improve signal-to-noise ratio thus the accuracy of the pressing detection so that the force or pressure applied to the sensing surface by subsequent touches can be accurately measured relative to the new baseline measurement, even if the raw force signal does not return to its previous state after the first touch is removed (Pirogov, col. 3, lines 20-34).
Allowable Subject Matter
9.	Claims 3-5, 7-8, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 06/28/2022 with respect to claims 1, 2, 6 and 9 have been fully considered but they are not persuasive.
	Applicant argues that “ … the cited references Shemesh and TAKASAKI only teach the combination of two types of sensors, and one ordinary skill in the art has no motivation to combine the cited references Shemesh and TAKASAKI to obtain a combination of three types of sensors”. The examiner respectfully disagrees.
The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The examiner further recognizes that the test for obviousness is not whether the features of a second reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it is deemed that both the cited prior art references are in the same field of endeavor. The examiner considers that Shemesh discloses the electronic percussion instrument including all the limitations as discussed in section 5 above. In particular, the teaching of Shemesh includes a composite sensor unit 8p which is employed to detect both the vibrations of the housing and the vibrations of said peripheral section of the percussion surface. The examiner admits that Shemesh does not mention explicitly: said head vibration sensor, i.e., the peripheral sensor, is separate from the rim sensor and disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section only, while said head vibration sensor overlaps said rim sensor when 10seen in a plan view of the percussion surface. However, TAKASAKI discloses a stand-alone peripheral head vibration sensor disposed on a peripheral section of the percussion surface on the side of the back surface and configured to detect vibrations of the peripheral section. Since Shemesh teaches the adjustability of the peripheral sensors 8p and the vibration carrier VCC2, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Shemesh to arrive the claimed invention by either replacing the vibration communication chain (VCC2) with the peripheral head vibration sensor taught by TAKASAKI or providing a separate a peripheral head vibration sensor as taught by TAKASAKI. Doing so would make it possible to independently and accurately detect a strike position of the peripheral section with respect to the center of the struck surface according to a difference in detection times of strike signals detected by the peripheral sensors (TAKASAKI, para. 0093-0094). Accordingly, the examiner asserts that the combination of Shemesh and TAKASAKI is proper and the motivation to combine them is well-defined or obvious to one of ordinary skill in the art.
Applicant further argues that “ … the cited reference Shemesh discloses the center sensor 8c for detecting vibrations from the striking surface 12 on the center portion, which is different from the “pressure sensor” disposed to detect pressing (pressure) against the central section, as claimed in the independent claim 1.” The examiner respectfully disagrees.
The examiner reminds to the Applicants that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner gives the broadest reasonable interpretation to the terms “pressing” and “pressure sensor”. The examiner thus asserts that Shemesh’s teaching of the center sensor 8c does read on a “pressure sensor” disposed to detect “pressing” against the central section. See detailed response set forth in section 5 above. 
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection of claims 1, 2, 6 and 9 is therefore maintained.
Applicant's arguments with respect to claims 10 and 16 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 6-7 as set forth above in this Office action.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837